Citation Nr: 1503051	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-16 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Ralph J. Bratch, Attorney at Law


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1978 to December 1979 with a prior period of active duty for training from January 1977 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

In his June 2011 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge, but in September 2011 he withdrew his hearing request.


FINDINGS OF FACT

1.  Service connection for hepatitis C was initially denied in a November 2006 rating decision on the bases that the Veteran did not have hepatitis C in service and that his hepatitis C was not related to active service.  The Veteran did not appeal this decision.  

2.  Evidence received since the November 2006 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for hepatitis C.

3.  Hepatitis C was not shown to have been present in service, and hepatitis C, first diagnosed after service, is unrelated to an injury, disease, or event in service.



CONCLUSIONS OF LAW

1.  The November 2006 RO decision, which denied the Veteran's claim of service connection for hepatitis C, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  The criteria for reopening the claim of entitlement to service connection for hepatitis C have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard February 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided a VA medical examination in May 2012.  An additional VA medical opinion was authored in October 2014 and an addendum to that opinion was written in November 2014.  The examination and medical opinions are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

New and Material Evidence

Service connection for hepatitis C was denied in a November 2006 rating decision on the bases that the Veteran did not have the disease in service and the disease was also not related to his active service.  He was notified of the decision by a letter dated later that month.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). 

As of the November 2006 denial, the evidence of record included VA treatment records that demonstrated a history of hepatitis C and service treatment records which were silent as to any diagnosis or treatment of the disease.  The Veteran also provided a statement alleging that his hepatitis C was the result of shots that he received in service.  The denial was based on a lack of an in-service incurrence and a lack of a nexus between the Veteran's hepatitis C and active duty service.

Since the November 2006 denial, the Veteran submitted a statement indicating that he was placed in a large group of soldiers and everyone received inoculations using the same needle; that his hepatitis C results from that experience; and that he does not have a history of any other risk factors for the disease.  

As this statement was not before VA at the time of the Veteran's previous denial, it is new.  As it provides evidence that the Veteran's hepatitis C may have been incurred in service as a result of in-service inoculations provided with a needle that was used for a large group of soldiers, it speaks to one reason for the previous denial of service connection.  Additionally, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Therefore, the Board finds that the evidence received since the November 2006 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for hepatitis C is warranted.  See 38 U.S.C.A. § 5018; 38 C.F.R. § 3.156(a).  The Board will proceed to address the merits of the claim; the Veteran is not prejudiced by this action as the RO reopened the claim and considered the merits as well.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service Connection

Service connection may be shown by evidence which establishes that a particular disability was incurred coincident with service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disability initially diagnosed after service, when all the evidence establishes that the disability was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

To establish service connection, there must be (1) competent evidence of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In regards to service connection claims pertaining to hepatitis C, VA issued a training letter, dated April 17, 2001.  Among other things, the training letter sets forth a list of recognized risk factors for contracting hepatitis C that should be taken into consideration when developing and adjudicating a claim of service connection for hepatitis C.  According to the letter, the medical recognized risk factors are:  transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.

VA treatment records document a long history of hepatitis C, but the actual date of diagnosis is unclear.  A November 1997 VA treatment record is the earliest record to acknowledge a positive diagnosis of hepatitis C.  The current disability element of the claim is met.

In December 2009, the Veteran submitted a statement indicating that while on active duty he was placed in a large group of soldiers and everyone received inoculations using the same needle; that his hepatitis C results from that experience; and that he does not have a history of any other risk factors for the disease.  More recent evidence from the Veteran and his representative echo this statement, however they describe the inoculations as occurring with air guns rather than a needle.  Although the Veteran is not competent to assess whether hepatitis C was transmitted to him during this in-service "event," the Board finds that air gun immunizations at least as likely as not occurred as described by the Veteran.  Thus, remaining issue is whether a nexus exists between the Veteran's hepatitis C and his active duty service.

The Veteran originally requested service connection for hepatitis C in June 2006.  He stated that he was diagnosed with hepatitis C in service and that it was the result of vaccinations. 

The Veteran's DD-214 demonstrates that his military occupational specialty (MOS) was a food service specialist and he was not a combat veteran; the Veteran was not at risk for occupational exposure.  His service treatment records provide no diagnosis of or treatment for any variant of hepatitis.

VA treatment records reveal that the Veteran's lone risk factor for hepatitis C is cocaine use.  While the exact history of his drug use is unclear, records from 1997 and 1998 indicate that he was addicted to cocaine for between 15 to 30 years.  He was a chronic user and he reported that he used the drug intranasally.  VA treatment records and private treatment records provide no additional risk factors or etiological analysis of the disease.

In December 2009, the Veteran submitted a request to reopen his previously denied claim for entitlement to service connection for hepatitis C.  In it, he alleged that his hepatitis C was caused by air gun inoculations while in service.  He denied any risk factors for the disease.  He denied intravenous cocaine use.

In June 2011, the Veteran submitted his substantive appeal and along with it a statement from his representative, an August 2007 Board decision, and VA Fast Letter 04-13 (June 29, 2004).  The representative asserted that only intravenous drug use is a risk factor for hepatitis C and the Veteran has provided credible statements denying intravenous drug use.  The implication was that the Veteran's history of intranasal drug use was not related to his diagnosis of hepatitis C.

The August 2007 decision of the Board reflects that the Board has previously granted service connection for hepatitis C based on the theory claimed by the Veteran here in the case of another veteran.  The opinion shows that the veteran at issue had received these immunization shots from unsterilized inoculation guns in active service.  He had risk factors of two years of intravenous heroin use and high-risk sexual behavior, though the veteran alleged that he did not share needles and did not have unprotected sex.  A private physician reviewed his medical history and opined that his hepatitis C may have been caused by the inoculation guns.  A VA examiner found that it was less likely than not that the veteran's hepatitis C was related to the inoculations due to the presence of high risk factors such as intravenous drug use and high-risk sexual behavior.  The Board discounted the VA examiner's opinion as he did not consider the relationship between the in-service inoculations and hepatitis C, despite a private examiner acknowledging its existence.  It then found that the evidence was at least in equipoise and resolved reasonable doubt in favor of the Veteran.

VA Fast Letter 04-13 (June 29, 2004) indicated that while it is biologically plausible, there have been no reported cases of air gun transmission of hepatitis C.  As a result, it is essential that the report upon which the determination of service connection is made include a full discussion of all modes of transmission and a rationale as to why the examiner believes the airgun was the source of the veteran's hepatitis C.

The Veteran underwent a VA examination in May 2012.  The examiner interviewed the Veteran and reviewed the claims file.  He indicated that the disease was diagnosed in late 1978.  He concluded that the hepatitis C was less likely than not incurred in or caused by the in-service inoculations.  The examiner noted that during the examination the Veteran admitted to cocaine use but denied intranasal and intravenous use.  He reasoned that, given the Veteran's history of cocaine use, it is more likely that he contracted hepatitis C through intranasal or intravenous drug use than through inoculations in the military.

An October 2014 VA medical opinion and November 2014 addendum were written after a review of the Veteran's claims file.  The author concluded that it was less likely than not that the Veteran's hepatitis C was incurred in or caused by the in-service inoculations.  The author explained that the Veteran's risk factor for hepatitis C is cocaine use.  Literature states that 50 to 80 percent of intravenous drug users become infected within 6 to 12 months of beginning intravenous drug use, and Center for Disease Control data reports that engaging in intranasal or intravenous drug use is a risk factor for hepatitis C.  There is a correlation between intravenous and intranasal cocaine use and contracting hepatitis C, which is highly probable.  There is no current literature or evidence that reports that receiving air gun vaccinations is a risk factor for contracting hepatitis C, although it is plausible.  Therefore, the Veteran's cocaine use is more likely than not the cause of his hepatitis C.

The Board finds that the evidence in support of a nexus between the Veteran's hepatitis C and his active duty service is not sufficient to substantiate the claim even to an equipoise position.

While the Veteran is competent to provide statements regarding his military and medical history (e.g., receiving immunization shots with unsterilized inoculation guns) and some symptoms related to hepatitis (e.g., chronic fatigue), he is not competent to diagnose himself or identify the etiology of his disease in this case because it is a complex medical matter.  See Jandreau, 492 F.3d 1377 at n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).  Accordingly, his statements regarding a nexus are given no weight.

The May 2012 VA examination report indicates that the Veteran was diagnosed with hepatitis C in late 1978.  This notation, however, is inconsistent with the examiner's etiological opinion and is not supported by the Veteran's service treatment records.  Service treatment records do not show a diagnosis of hepatitis C or any other variant of hepatitis.

Service treatment records and private treatment records are silent of any etiological opinions.  VA treatment records are also silent but they do provide that the Veteran has a 15 to 30 year history of intranasal cocaine abuse.

VA Fast Letter 04-13 indicates that it is biologically plausible that hepatitis C may be transmitted by air gun inoculations but there have been no actual reports of such an occurrence.  While the Board acknowledges that it states that it is biologically plausible to transmit hepatitis C by air gun inoculations, this letter does not provide an etiological opinion on the Veteran's hepatitis C.

VA examinations and opinions of May 2012, October 2014, and November 2014 conclude that it is less likely than not that the Veteran's hepatitis C is related to the in service air gun inoculations.  The reports state that the Veteran's lone risk factor for the disease is his history of cocaine use.  There is literature that supports a high probability of contracting hepatitis C from intranasal or intravenous cocaine use, but there is no literature that supports contracting the disease from air gun inoculations.  The October 2014 report and November 2014 addendum concluded that the Veteran's disease was most likely the result of his cocaine use.

The Veteran submitted an August 2007 Board decision in which a veteran was granted service connection for hepatitis C as due to inoculation with unsterilized air guns in service.  Previously issued Board opinions are binding only with regard to the specific case decided.  They are non-precedential, and each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  38 C.F.R. § 20.1303 (2014).  Moreover, the Board notes that different facts were involved, as the veteran in the other case received a private medical opinion that indicated his hepatitis C may have been caused by air gun inoculations.  Similar facts and opinions are not present here as the medical expert opinion evidence weighs against the claim.

Lastly, in a June 2011 statement submitted with the substantive appeal, the Veteran's representative argued that only intravenous drug use is a risk factor for hepatitis C and that the Veteran provided credible statements denying intravenous use.  This assertion is in conflict with the April 2001 VA training letter which indicates that intranasal cocaine use (due to the sharing of instruments) is considered a risk factor for contracting hepatitis C.  It also conflicts with the medical opinions of record which identified both intravenous and intranasal drug use as a risk factor for hepatitis C.  

In light of the foregoing discussion, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for hepatitis C.  The benefit-of-the-doubt doctrine has been considered but as the evidence is not in equipoise there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted.


ORDER

The claim for entitlement to service connection for hepatitis C is reopened; however, service connection for hepatitis C is denied




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


